Citation Nr: 0009517	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left wrist disorder resulting from 
medical treatment by the Department of Veterans Affairs (VA) 
during hospitalization from August 28 to September 7, 1994.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to July 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs, that denied the above claim.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from additional disability as the result of medical 
or surgical treatment rendered by VA during hospitalization 
from August to September 1994.


CONCLUSION OF LAW

The claim for disability compensation under the provisions of 
38 U.S.C.A. § 1151 for left wrist disorder is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A.  § 
 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has a left wrist disorder that 
resulted from the insertion of an intravenous (IV) into the 
wrist while he was receiving treatment at the Durham VA 
Medical Center (VAMC) in 1994.  He filed this claim in 
December 1996.  He stated that his wrist had not healed since 
the insertion of the IV, and that he was told at the 
Fayetteville VAMC that x-rays showed that his wrist bone had 
been punctured by the IV.  He reportedly never had problems 
with his left wrist prior to the 1994 hospitalization.  
Accordingly, the RO obtained the veteran's treatment records 
for the Durham and Fayetteville VAMCs.

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  If not, the claim must 
fail, and there is no further duty to assist the veteran 
because additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  As will be explained 
below, the Board finds that the claim for disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left wrist disorder is not well grounded, and there is no 
further duty to assist the veteran in developing the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as one that is 
plausible; that is, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has further pointed out that under 
the governing statute, although a claim need not be 
conclusive, it must be accompanied by evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Unless the appellant 
first meets his obligation of submitting a well-grounded 
claim, VA has no "duty to assist" the appellant in developing 
his claim.  Gilbert V. Derwinski, 1 Vet. App. 61 (1990).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 vet. App. 91, 92-93 (1993).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The veteran seeks disability compensation for a left wrist 
disability allegedly caused during VA treatment.  In doing 
so, he seeks compensation under the provisions of 38 U.S.C.A. 
§ 1151.  This statutory provision has undergone revised 
interpretation and subsequent amendment in recent years, 
warranting a preliminary discussion of which version of the 
law is applicable in this case.

Under prior VA interpretation of 38 U.S.C.A. § 1151, the 
award of compensation as a result of VA treatment required 
evidence of negligence or fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event.  
See 38 C.F.R. §  3.358(c)(3) (1994) ("Compensation is not 
payable for either the contemplated or foreseeable after 
results of approved medical or surgical care properly 
administered, no matter how remote, in the absence of a 
showing that additional disability . . .  proximately 
resulted through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of the Department of Veterans Affairs.").  
Those provisions were invalidated by the Court in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. §  3.358 to conform with the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the United 
States Court of Veterans Appeals.  60 Fed. Reg. 14, 222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25, 787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  See 
Public Law No. 104-204, § 422(a), 110 Stat. 2926 (September 
26, 1996); see also VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran's claim for benefits under  § 1151 
was filed in December 1996.   Therefore, by the statute and 
the opinion of the General Counsel cited above, this claim 
has been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable is required for this 
claim to be granted, and citations to regulations hereafter 
applied with respect to this claim are to the 1997 
codification, which is the version applicable prior to the 
change in law.

When it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability as if the condition were service connected.  38 
C.F.R. §§ 3.358(a), 3.800(a) (1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the physical condition subsequent thereto.  
Compensation is not payable if the additional disability or 
death results from the continuance or natural progress of the 
disease or injury for which the veteran was hospitalized 
and/or treated.  38 C.F.R. §  3.358(b)(1)(2).

The additional disability or death must actually result from 
VA hospitalization, or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injuries suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

In this case, the record shows that the veteran was 
hospitalized the Durham VAMC from August 28 to September 7, 
1994, for treatment of a small bowel obstruction.  During the 
hospitalization, an exploratory laparoscopy and lysis of 
adhesions was performed.  The veteran tolerated the procedure 
well.  There is no indication of a left wrist disability.  VA 
outpatient treatment records, dated throughout October 1994, 
which show follow-up treatment, do not make reference to a 
left wrist disorder.  

The earliest documented report of left wrist symptomatology 
is shown in a VA outpatient treatment record dated in August 
1996.  At that time, the veteran stated that his left wrist 
had hurt constantly since 1994.  The examiner's impression 
was arthralgia.  On follow-up examinations in November and 
December 1996, it was noted that August 1996 x-rays showed a 
questionable bony nodule in the dorsal aspect of the left 
wrist, a special navicular bone projection, and/or early 
degenerative joint disease.  On neurological evaluation in 
March 1997, the veteran again reported left wrist pain and 
numbness and tingling in the hand since an IV placement in 
1994.  It was noted that wrist x-rays contained a "? injury 
to the navicular bone."  Diagnoses included carpal tunnel 
syndrome, degenerative joint disease of the left wrist, and 
possible ulnar neuropathy.  

The veteran was afforded a VA joints examination in June 
1997.  The examiner reviewed the chart prior to examination.  
The veteran stated that he had left wrist pain resulting from 
the infiltration of IV fluids into the dorsum of the wrist in 
September 1994.  X-ray studies showed degenerative joint 
disease of the radiocarpal joint, described by the VA 
examiner as post-traumatic osteoarthritic changes.  The 
diagnosis was osteoarthritis of the left wrist by history.  
The examiner rendered an opinion that the infiltration of the 
IV in the dorsum of the left wrist was not related to the 
onset of the osteoarthritis in that wrist.  

Overall, there is no competent medical evidence of record of 
a nexus between the veteran's current left wrist disability 
and treatment at a VA facility.  While the June 1997 VA 
examiner indicated that x-rays of the veteran's left wrist 
showed "post-traumatic osteoarthritic changes," his final 
opinion was that the infiltration of the IV in the dorsum of 
the left wrist was not related to the onset of the 
osteoarthritis in that wrist.  Furthermore, these x-rays, as 
interpreted by the staff radiologist, showed degenerative 
joint disease of the left radiocarpal joint.

The Board is also cognizant of the notation on neurological 
evaluation in March 1997 that x-rays contained a "? 
[questionable] injury to the navicular bone."  The qualified 
language of this opinion, if indeed is an opinion, limits it 
quite narrowly.  This opinion is so speculative that fails to 
provide the medical evidence necessary to well ground the 
veteran's claim.  See, e.g., Bloom v. West, 12 Vet. App. 185 
(1999); Obert v. Brown, 5 Vet. App. 30 (1993).  There is no 
supporting clinical data or other rationale, and it is simply 
too speculative to provide the degree of certainty for 
medical nexus evidence.  

The Board has also considered the veteran's statement that he 
was told at the Fayetteville VAMC that x-rays showed that his 
wrist bone had been punctured by the IV.  However, "hearsay 
medical evidence" is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO obtained 
these records, and they contain no such opinion.

In sum, the evidence establishes that the veteran has a left 
wrist disability, first noted in 1996.  However, there is no 
competent medical evidence of a causal nexus between this 
disability and VA medical treatment provided the veteran 
during hospitalization from August to September 1994.  The 
veteran is not competent to ascribe his left wrist disability 
to the IV procedure in 1994.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  This is not a case where lay statements are 
competent to provide the required evidence of nexus.  The 
veteran's left wrist pain is not a matter that is observable 
by a lay person.  Accordingly, it is the determination of the 
Board that the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 for a left wrist disability as a result of VA medical 
treatment from August to September 1994, is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that, if obtained, would 
make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left wrist disorder resulting from medical treatment by VA 
during hospitalization from August 28 to September 7, 1994 is 
denied.  


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

